WAIVER AGREEMENT




THIS WAIVER AGREEMENT (the “ Agreement”), dated as of December 17, 2009, is
entered into by and among Wizzard Software Corporation, a Colorado corporation
(the “ Company”), and Canada Pension Plan Investment Board (the “Holder”).
 Defined terms not otherwise defined herein shall have the meanings set forth in
the Purchase Agreement (as defined below).




WHEREAS, pursuant to that certain Securities Purchase Agreement, dated June 29,
2007 (the “ Purchase Agreement”), among the Company, the Holder and the other
investors signatory thereto,  the Company issued the investors thereunder shares
of Series A 7% Convertible Preferred Stock (the “ Preferred Stock”) and Common
Stock Purchase Warrants exercisable for shares of Common Stock (the “
Warrants”); and




WHEREAS, the Company has requested that the Holder waive its right to
anti-dilution adjustments pursuant to Section 3(b) of its Warrant;




NOW THEREFORE, for $1.00 and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Holder hereby agrees as
follows:




1.

Waiver of Anti-dilution Provision of Warrant.  The Holder hereby waives the
reduction of the exercise price of the Warrant under Section 3(b) thereof with
respect to all issuances and repricings of the Company’s securities and all
other applicable Dilutive Issuances as defined under such Section 3(b) from the
date of issuance of the Warrant through January 31, 2010, and further waives its
right to notice of such Dilutive Issuances during the same period of time.




2.

Survival of Terms of Purchase Agreement and Warrant.  Subject to
the modifications provided herein, the Purchase Agreement and the Warrant shall
remain in full force and effect and, except as expressly set forth herein,
this Agreement shall not be deemed to be a waiver, amendment or modification of
any provisions of the Purchase Agreement or the Warrant or of any right, power
or remedy of the Holder.




3.

Authorization; Enforcement. The Company and the Holder each represent that it
has the requisite corporate power and authority to enter into the Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by the Company and the Holder and the consummation by each of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and the Holder and no further action is
required by either the Company or the Holder or the respective Boards of
Directors or stockholders of either party in connection therewith.  Upon
execution by the Company and the Holder, this Agreement will constitute the
valid and binding obligation of each such party, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,





--------------------------------------------------------------------------------

(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.




4.

Counterparts.

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to any
other party, it being understood that all parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.




IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.




“The Company”




WIZZARD SOFTWARE CORPORATION







/s/Christopher J. Spencer

By: Christopher J. Spencer

Its: President




“Holder”




CANADA PENSION PLAN INVESTMENT

BOARD







/s/William Chan

By: William Chan

Its: Portfolio Manager






